Case 1:20-cv-03003-JRS-MJD Document 1 Filed 11/16/20 Page 1 of 3 PageID #: 1



94784.65
                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

GORDON CARTER and
BARBARA CARTER,

           Plaintiffs,

v.                                                     CAUSE NO.: 1:20-cv-3003

JERRY L. SWEET, JR. and
NATIONAL TRUCKLOAD, INC.,

           Defendants,

                                      NOTICE OF REMOVAL

           Come now Defendants, Jerry L. Sweet, Jr. and National Truckload, Inc., by counsel,

Thomas S. Ehrhardt and Kopka Pinkus Dolin PC, and respectfully notice this Court of the

removal of the above-captioned cause from the Delaware Circuit, State of Indiana, pursuant to 28

U.S.C. Section 1332(a), 28 U.S.C. Section 1441, 28 U.S.C. 1446 and in support thereof state as

follows:

           1.      This action is being removed to the United States District Court for the Southern

District of Indiana, Indianapolis Division, on the basis of diversity of citizenship.

           2.      On October 2, 2020, Plaintiffs filed in the Delaware Circuit Court, State of

Indiana, a Summons and Complaint in the above-titled civil action under Cause No. 18C02-

2010-CT-000105. The entirety of all pleadings, process, orders, and other filings as required by

28 U.S.C. §1446(b) are attached hereto as Exhibit A.

           3.      A copy of the Complaint and Summons was served upon the Defendant Jerry

Sweet on October 9, 2020. An additional copy of the Complaint and Summons was served upon




                                                   1
Case 1:20-cv-03003-JRS-MJD Document 1 Filed 11/16/20 Page 2 of 3 PageID #: 2




the Defendant, National Truckload, Inc. on October 9, 2020. Pursuant to 28 U.S.C. 1446(b) this

Notice of Removal must be filed on or before November 16, 2020.

       4.      This action is a civil action for which this Honorable Court has jurisdiction

pursuant to 28 U.S.C. 1332(a)(1) and 1441(a) and is one that may be removed pursuant to 28

U.S.C. 1441, as Plaintiffs’ claimed damages exceed $75,000.00. The Plaintiffs are citizens of

Indiana. Defendant, Jerry L. Sweet, Jr. is a citizen of Erie, Pennsylvania. Defendant National

Truckload, Inc. is a Pennsylvania corporation with its principle place of business in

Pennsylvania. The Delaware Circuit Court is within the venue of the United States District

Court for the Southern District of Indiana, Indianapolis Division.

       5.      This Notice of Removal is being filed pursuant to 28 U.S.C. 1446(b) within the

applicable time period for removal and is removable as the time for filing such Notice has not yet

expired.

       WHEREFORE, Defendants, Jerry L. Sweet, Jr. and National Truckload, Inc., by counsel,

respectfully notify this Honorable Court of the removal of this action from the Delaware Circuit

Court, State of Indiana, to the United States District Court for the Southern District of Indiana,

Indianapolis Division, that this Court enter such orders as are appropriate, and for all further just

and proper relief in the premises.

                                              Respectfully Submitted,


                                              By: s/Thomas S. Ehrhardt
                                                   Thomas S. Ehrhardt (#18621-45)
 KOPKA PINKUS DOLIN PC
 9801 Connecticut Drive
 Crown Point, IN 46307
 Tel: (219) 794-1888
 Fax: (219) 794-1892
 Email: TSEhrhardt@kopkalaw.com




                                                 2
Case 1:20-cv-03003-JRS-MJD Document 1 Filed 11/16/20 Page 3 of 3 PageID #: 3




                                CERTIFICATE OF SERVICE

        I hereby certify that on the 16th day of November, 2020, a copy of the foregoing was filed
electronically. Notice of this filing will be sent to the following parties via U.S. Mail and/or
electronic mail, postage pre-paid:

       Danyel N. Struble
       Brooke Stevens PC
       112 E. Gilbert St.
       Muncie, IN 47305
                                                    s/Thomas S. Ehrhardt
                                                    Thomas S. Ehrhardt




                                                3
